99-00408 In the Interest of Perez minor children.wpd



No. 04-99-00408-CV
IN THE INTEREST OF Ruben Adam PEREZ, Angelica Perez, Martin Garza, Jr.,
Mark Anthony Garza, and Ashley Garza, Minor Children
From the 288th Judicial District Court, Bexar County, Texas 
Trial Court No. 97-PA-00426
Honorable Martha Tanner, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	December 22, 1999
DISMISSED FOR WANT OF PROSECUTION
	The clerk's record in the instant case has not been filed because appellant has failed to pay
or make arrangements to pay the clerk's fee for preparing the record and appellant is not entitled to
appeal without paying the fee.  On November 22, 1999, this court notified appellant of this
deficiency and ordered appellant to provide written proof to this court by December 3, 1999, that
either (1) the clerk's fee has been paid or arrangements have been made to pay the clerk's fee; or (2)
appellant is entitled to appeal without paying the clerk's fee.  See Tex. R. App. P. 35.3(a)(2).
Appellant was further notified that failure to respond within the time provided would result in
dismissal of the appeal for want of prosecution.  See Tex. R. App. P. 37.3(b).  Appellant did not
respond.  The appeal is dismissed for want of prosecution.  See Tex. R. App. P. 37.3(b), 42.3(b).
Costs of appeal are taxed against appellant.
							PER CURIAM
DO NOT PUBLISH